a

oO CO SN HN WN

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

Case 4:19-cv-05414-HSG Document 27 Filed 11/27/19 Page 1 of 1

 

 

 

 

 

 

 

 

 

 

 

Reset Form
UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF CALIFORNIA
Rothschild Patent Imaging LLC ) Case No: 4:19-CV-05414-
ae )
Plaintiff(s), =) APPLICATION FOR
v ) ADMISSION OF ATTORNEY
) PRO HAC VICE
Gnome Foundation (CIVIL LOCAL RULE 11-3)
Defendant(s).

I, Jay Johnson , an active member in good standing of the bar of
Texas , hereby respectfully apply for admission to practice pro hac vice in the
Northern District of California representing: Rothschild Patent Imaging LLC in the
above-entitled action. My local co-counsel in this case is Steven Nielsen yan

attorney who is a member of the bar of this Court in good standing and who maintains an office
within the State of California.

 

 

 

 

MY ADDRESS OF RECORD: LOCAL CO-COUNSEL’S ADDRESS OF RECORD:

1910 Pacific Ave., Suite 13000 100 Larkspur Landing Circle, Suite 216
Dallas, TX 75201 Larkspur, CA 94939

My TELEPHONE # OF RECORD: LOCAL CO-COUNSEL’S TELEPHONE # OF RECORD:
(214) 451-0164 (415) 461-2700

My EMAIL ADDRESS OF RECORD: LOCAL CO-COUNSEL’S EMAIL ADDRESS OF RECORD:
jay@kjpllic.com steve@nielsenpatents.com

 

Iam an active member in good standing of a United States Court or of the highest court of
another State or the District of Columbia, as indicated above; my bar number is: 24067322 .

A true and correct copy of a certificate of good standing or equivalent official document from said
bar is attached to this application.

l agree to familiarize myself with, and abide by, the Local Rules of this Court, especially the
Standards of Professional Conduct for attorneys and the Alternative Dispute Resolution Local Rules.

I declare under penalty of perjury that the foregoing is true and correct.
Dated: November 27, 2019 ist Jay Johnson

 

APPLICANT

ORDER GRANTING APPLICATION
FOR ADMISSION OF ATTORNEY PRO HAC VICE
IT IS HEREBY ORDERED THAT the application of Jay Johnson is granted,
subject to the terms and conditions of Civil L.R. 11-3. All papers filed by the attorney must indicate
appearance pro hac vice. Service of papers upon, and communication with, local co-counsel
designated in the application will constitute notice to the party.

Dated:

 

UNITED STATES DISTRICT / MAGISTRATE JUDGE

PRO HAC VICE APPLICATION & ORDER

 
